EXHIBIT 10.2(d)
FIRST TENNESSEE NATIONAL CORPORATION
1997 EMPLOYEE STOCK OPTION PLAN
(Adopted 10-22-96; As Restated for Amendments through 12-15-08)
1. Purpose. The 1997 Employee Stock Option Plan (the “Plan”) of First Tennessee
National Corporation and any successor thereto, (the “Company”) is designed to
enable employees of the Company and its subsidiaries to obtain a proprietary
interest in the Company, and thus to share in the future success of the
Company’s business. Accordingly, the Plan is intended as a further means not
only of attracting and retaining outstanding personnel, but also of promoting a
closer identity of interest between employees and shareholders.
2. Definitions. As used in the Plan, the following terms shall have the
respective meanings set forth below:

  (a)   “Change in Control” means the occurrence of any one of the following
events:

     (i) individuals who, on January 21, 1997, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to
January 21, 1997, whose election or nomination for election was approved by a
vote of at least three-fourths (3/4) of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual elected or nominated as a director of the Company initially
as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director;
     (ii) any “Person” (as defined under Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and as used in Section
13(d) or Section 14(d) of the Exchange Act) is or becomes a “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities eligible to vote for the election
of the Board (the “Company Voting Securities”); provided, however, that the
event described in this paragraph (ii) shall not be deemed to be a change in
control by virtue of any of the following acquisitions: (A) by the Company or
any entity in which the Company directly or indirectly beneficially owns more
than 50% of the voting securities or interests (a “Subsidiary”), (B) by an
employee stock ownership or employee benefit plan or trust sponsored or
maintained by the Company or any Subsidiary, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, or (D) pursuant
to a Non-Qualifying Transaction (as defined in paragraph (iii));
     (iii) the shareholders of the Company approve a merger, consolidation,
share exchange or similar form of corporate transaction involving the Company or
any of its Subsidiaries that requires the approval of the Company’s
shareholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than 50% of the total voting power of (x) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to the consummation of such Business Combination (or, if
applicable, is represented by shares into which such Company Voting Securities
were converted pursuant to such Business Combination), and such voting power
among the holders thereof is in substantially the same proportion as the voting
power of such Company Voting Securities among the holders thereof immediately
prior to the Business Combination, (B) no person (other than any employee
benefit

1



--------------------------------------------------------------------------------



 



plan sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 20%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) were Incumbent Directors at the
time of the Board’s approval of the execution of the initial agreement providing
for such Business Combination (any Business Combination which satisfies all of
the criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”); or
     (iv) the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or a sale of all or substantially all of the
Company’s assets.
     Computations required by paragraph (iii) shall be made on and as of the
date of shareholder approval and shall be based on reasonable assumptions that
will result in the lowest percentage obtainable.
     Notwithstanding the foregoing, a change in control of the Company shall not
be deemed to occur solely because any person acquires beneficial ownership of
more than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a change in control of the Company
shall then occur.

  (b)   “Committee” means the Stock Option Committee or any successor committee
designated by the Board of Directors to administer the Stock Option Plan, as
provided in Section 5(a) hereof.     (c)   “Early Retirement” means termination
of employment after an employee has fulfilled all service requirements for an
early pension, and before his or her Normal Retirement Date, under the terms of
the First Tennessee National Corporation Pension Plan, as amended from time to
time.     (d)   “Quota” means the portion of the total number of shares subject
to an option which the grantee of the option may purchase during the several
periods of the term of the option (if the option is subject to quotas), as
provided in Section 8(b) hereof.     (e)   “Retirement” means termination of
employment after an employee has fulfilled all service requirements for a
pension under the terms of the First Tennessee National Corporation Pension
Plan, as amended from time to time.     (f)   “Subsidiary” means a subsidiary
corporation as defined in Section 425 of the Internal Revenue Code.     (g)  
“Successor” means the legal representative of the estate of a deceased grantee
or the person or persons who shall acquire the right to exercise an option or
related SAR by bequest or inheritance or by reason of the death of the grantee,
as provided in Section 10 hereof.     (h)   “Term of the Option” means the
period during which a particular option may be exercised, as provided in Section
8(a) hereof.     (i)   “Three months after cessation of employment” means a
period of time beginning at 12:01 A.M. on the day following the date notice of
termination of employment was given and ending at 11:59 P.M. on the date in the
third following month corresponding numerically with the date notice of
termination of employment was given (or in the event that the third following
month does not have a date so corresponding, then the last day of the third
following month).

2



--------------------------------------------------------------------------------



 



  (j)   “Five years after (an event occurring on day x)” and “five years from
(an event occurring on day x)” means a period of time beginning at 12:01 A.M. on
the day following day x and ending at 11:59 P.M. on the date in the fifth
following year corresponding numerically with day x (or in the event that the
fifth following year does not have a date so corresponding, then the last day of
the sixtieth following month).     (k)   “Voluntary Resignation” means any
termination of employment that is not involuntary and that is not the result of
the employee’s death, disability, early retirement or retirement.     (l)  
“Workforce reduction” means any termination of employment of one or more
employees of the Company or one or more of its subsidiaries as a result of the
discontinuation by the Company of a business or line of business or a
realignment of the Company, or a part thereof, or any other similar type of
event; provided, however, in the case of any such event (whether the termination
of employment was a result of a discontinuation, a realignment, or another
event), that the Committee or the Board of Directors has designated the event as
a “workforce reduction” for purposes of this Plan.

3. Effective Date of Plan. The Plan shall become effective upon approval by the
Board of Director of the Company. No options may be granted under the Plan after
the month and day in the year 2006 corresponding to the day before the month and
day on which the Plan becomes effective. The term of options granted on or
before such date may, however, extend beyond that date.
4. Shares Subject to the Plan.

  (a)   The Company may grant options under the Plan authorizing the issuance of
no more than 27,950,000 shares of its $0.625 par value (adjusted for any stock
splits) common stock, which will be provided from shares purchased in the open
market or privately (that became authorized but unissued shares under state
corporation law) or by the issuance of previously authorized but unissued
shares.     (b)   Shares as to which options previously granted under this Plan
shall for any reason lapse shall be restored to the total number available for
grant of options.

5. Plan Administration.

  (a)   The Plan shall be administered by a Stock Option Committee (the
“Committee”) whose members shall be appointed from time to time by, and shall
serve at the pleasure of, the Board of Directors of the Company. In addition,
all members shall be directors and shall meet the definitional requirements for
“non-employee director” (with any exceptions therein permitted) contained in the
then current SEC Rule 16b-3 or any successor provision.     (b)   The Committee
shall adopt such rules of procedure as it may deem proper.     (c)   The powers
of the Committee shall include plenary authority to interpret the Plan, and
subject to the provisions hereof, to determine the persons to whom options shall
be granted, the number of shares subject to each option, the term of the option,
and the date on which options shall be granted.

6. Eligibility.

  (a)   Options may be granted under the Plan to employees of the Company or any
subsidiary selected by the Committee. Determination by the Committee of the
employees to whom options shall be granted shall be conclusive.     (b)   An
individual may receive more than one option.

3



--------------------------------------------------------------------------------



 



7. Option Price. The option price per share to be paid by the grantee to the
Company upon exercise of the option shall be determined by the Committee, but
shall not be less than 100% of the fair market value of the share at the time
the option is granted, nor shall the price per share be less than the par value
of the share. Notwithstanding the prior sentence, the option price per share may
be less than 100% of the fair market value of the share at the time the option
is granted if:

  (a)   The grantee of the option has entered into an agreement with the Company
pursuant to which the grant of the option is in lieu of the payment of
compensation; and     (b)   The amount of such compensation when added to the
cash exercise price of the option equals at least 100% of the fair market value
(at the time the option is granted) of the shares subject to option.

“Fair market value” for purposes of the Plan shall be the mean between the high
and low sales prices at which shares of the Company were sold on the valuation
day as quoted by the Nasdaq Stock Market or, if there were no sales on that day,
then on the last day prior to the valuation day during which there were sales.
In the event that this method of valuation is not practicable, then the
Committee, in its discretion, shall establish the method by which fair market
value shall be determined.
8. Terms or Quotas of Options:

  (a)   Term. Each option granted under the Plan shall be exercisable only
during a term (the “Term of the Option”) commencing one year, or such other
period of time (which may be less than or more than one year) as is determined
to be appropriate by the Committee, after the date when the option was granted
and ending (unless the option shall have terminated earlier under other
provisions of the Plan) on a date to be fixed by the Committee. Notwithstanding
the foregoing, each option granted under the Plan shall become exercisable in
full immediately upon a Change in Control.     (b)   Quotas. The Committee shall
have authority to grant options exercisable in full at any time during their
term, or exercisable in quotas. Quotas or portions thereof not purchased in
earlier periods shall be cumulated and be available for purchase in later
periods. In exercising his or her option, the grantee may purchase less than the
full quota available to him or her.     (c)   Exercise of Stock Options. Stock
options shall be exercised by delivering, mailing, or transmitting to the
Committee or its designee (for all purposes under the Plan, in the absence of an
express designation by the Committee, the Company’s Personnel Division Manager
is deemed to be the Committee’s designee) the following items:

(i) A notice, in the form, by the method, and at times prescribed by the
Committee, specifying the number of shares to be purchased; and
(ii) A check or money order payable to the Company for the full option price.
In addition, the Committee in its sole discretion may determine that it is an
appropriate method of payment for grantees to pay, or make partial payment of,
the option price with shares of Company common stock in lieu of cash. In
addition, in its sole discretion the Committee may determine that it is an
appropriate method of payment for grantees to pay for any shares subject to an
option by delivering a properly executed exercise notice together with a copy of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds to pay the purchase price (a “cashless
exercise”). To facilitate the foregoing, the Company may enter into agreements
for coordinated procedures with one or more brokerage firms. The value of
Company common stock surrendered in payment of the exercise price shall be its
fair market value, determined pursuant to Section 7, on the date of exercise.
Upon receipt of such notice of exercise of a stock option and upon payment of
the option price by a method other than a cashless exercise, the

4



--------------------------------------------------------------------------------



 



Company shall promptly deliver to the grantee (or, in the event the grantee has
executed a deferral agreement, the Company shall deliver to the grantee at the
time specified in such deferral agreement) a certificate or certificates for the
shares purchased, without charge to him or her for issue or transfer tax.

  (d)   Postponements. The Committee may postpone any exercise of an option for
such period of time as the Committee in its discretion reasonably believes
necessary to prevent any acts or omissions that the Committee reasonably
believes will be or will result in the violation of any state or federal law;
and the Company shall not be obligated by virtue of any provision of the Plan or
the terms of any prior grant of an option to recognize the exercise of an option
or to sell or issue shares during the period of such postponement. Any such
postponement shall automatically extend the time within which the option may be
exercised, as follows: The exercise period shall be extended for a period of
time equal to the number of days of the postponement, but in no event shall the
exercise period be extended beyond the last day of the postponement for more
days than there were remaining in the option exercise period on the first day of
the postponement. Neither the Company nor any subsidiary of the Company, nor any
of their respective directors or officers shall have any obligation or liability
to the grantee of an option or to a successor with respect to any shares as to
which the option shall lapse because of such postponement.     (e)  
Non-Transferability. All options granted under the Plan shall be
non-transferable other than by will or by the laws of descent and distribution,
subject to Section 10 hereof, and an option may be exercised during the lifetime
of the grantee only by him or her or by his/her guardian or legal
representative.     (f)   Certificates. The stock certificate or certificates to
be delivered under this Plan may, at the request of the grantee, be issued in
his or her name or, with the consent of the Company, the name of another person
as specified by the grantee.     (g)   Restrictions. This subsection (g) shall
be void and of no legal effect in the event of a Change of Control.
Notwithstanding anything in any other section or subsection herein to the
contrary, the following provisions shall apply to all options (except options
designated by the Committee as FirstShare options), exercises and grantees. An
amount equal to the spread realized in connection with the exercise of an option
within six months prior to a grantee’s voluntary resignation shall be paid to
the Company by the grantee in the event that the grantee, within six months
following voluntary resignation, engages, directly or indirectly, in any
activity determined by the Committee to be competitive with any activity of the
Company or any of its subsidiaries.     (h)   Taxes. The Company shall be
entitled to withhold the amount of any tax attributable to amounts payable or
shares deliverable under the Plan, and the Company may defer making payment or
delivery of any benefits under the Plan if any tax is payable until indemnified
to its satisfaction. The Committee may, in its discretion and subject to such
rules which it may adopt, permit a grantee to satisfy, in whole or in part, any
federal, state and local withholding tax obligation which may arise in
connection with the exercise of a stock option, by electing either:

(i) to have the Company withhold shares of Company common stock from the shares
to be issued upon the exercise of the option;
(ii) to permit a grantee to tender back shares of Company common stock issued
upon the exercise of an option; or
(iii) to deliver to the Company previously owned shares of Company common stock,
having, in the case of (i), (ii), or (iii), a fair market value equal to the
amount of the federal, state, and local withholding tax associated with the
exercise of the option.

5



--------------------------------------------------------------------------------



 



  (i)   Additional Provisions Applicable to Option Agreements in Lieu of
Compensation. If the Committee, in its discretion permits participants to enter
into agreements as contemplated by Section 7 herein, then such agreements must
be irrevocable and cannot be changed by the participant once made, and such
agreements must be made at least prior to the performance of any services with
respect to which an option may be granted. If any participant who enters into
such an agreement terminates employment prior to the grant of the option, then
the option will not be granted and all compensation which would have been
covered by the option will be paid to the participant in cash.

9. Exercise of Option by Grantee on Cessation of Employment. If a person to whom
an option has been granted shall cease, for a reason other than his or her
death, disability, early retirement, retirement, workforce reduction, or
voluntary resignation, to be employed by the Company or a subsidiary, the option
shall terminate three months after the cessation of employment, unless it
terminates earlier under other provisions of the Plan. Until the option
terminates, it may be exercised by the grantee for all or a portion of the
shares as to which the right to purchase had accrued under the Plan at the time
of cessation of employment, subject to all applicable conditions and
restrictions provided in Section 8 hereof. If a person to whom an option has
been granted shall retire or become disabled, the option shall terminate five
years after the date of early retirement, retirement or disability, unless it
terminates earlier under other provisions of the Plan. Although such exercise by
a retiree or disabled grantee is not limited to the exercise rights which had
accrued at the date of early retirement, retirement or disability, such exercise
shall be subject to all applicable conditions and restrictions prescribed in
Section 8 hereof. If a person shall voluntarily resign, his option to the extent
not previously exercised shall terminate at once. In the event that the sale of
certain assets and assumption of certain liabilities (referred to herein as “the
sale of the Division”) of the HomeBanc Mortgage Corporation division (the
“Division”) of First Horizon Home Loan Corporation occurs, then notwithstanding
anything herein to the contrary, if the grantee of one or more stock options
described in the second sentence of Section 7 of the Plan is employed by the
Division immediately prior to the closing of the sale of the Division and is not
an employee of the Equibanc department of the Division and if the employment of
the grantee of such option or options terminates at the time of the closing of
the sale of the Division, then each of such stock options shall terminate at
5:00 p.m. Memphis time on the fifth anniversary of the closing of the sale of
the Division (or if such date is not a business day, then on the immediately
preceding business day), unless it terminates earlier under the Plan. The
exercise of each of such options is subject to all applicable conditions and
restrictions provided in Section 8 hereof. If the grantee of one or more stock
options described in the second sentence of Section 7 of the Plan or as to which
the number of shares awarded was based on a formula which included a percentage
of the grantee’s annual bonus or target bonus or participation in a bonus plan
shall cease to be employed as a result of a workforce reduction, then each of
such stock options shall terminate on the date specified by the Committee, not
to exceed five years after the date of termination, unless it terminates earlier
under other provisions of the Plan. Although such exercise is not limited to the
exercise rights which had accrued at the date of termination, such exercise
shall be subject to all applicable conditions and restrictions prescribed in
Section 8 hereof. If the grantee of one or more stock options not described in
the prior two sentences of this paragraph shall cease to be employed as a result
of a workforce reduction, then each of such stock options shall terminate on the
date specified by the Committee, not to exceed three years after the date of
termination, unless it terminates earlier under other provisions of the Plan.
Although such exercise is not limited to exercise rights which had accrued at
the date of termination, such exercise shall be subject to all applicable
conditions and restrictions prescribed in Section 8 hereof.
10. Exercise of Option After Death of Grantee. If the grantee of an option shall
die while in the employ of the Company or within three months after ceasing to
be an employee, and if the option was in effect at the time of his or her death
(whether or not its term had then commenced), the option may, until the
expiration of five years from the date of death of the grantee or until the
earlier expiration of the term of the option, be exercised by the successor of
the deceased grantee. Although such exercise is not limited to the exercise
rights which had accrued at the date of death of the grantee, such exercise
shall be subject to all applicable conditions and restrictions prescribed in
Section 8 hereof.
11. Pyramiding of Options. The Committee in its sole discretion may from time to
time permit the method of exercising options known as pyramiding (the automatic
application of shares received upon the exercise of a portion of a stock option
to satisfy the exercise price for additional portions of the option).

6



--------------------------------------------------------------------------------



 



12. Shareholder Rights. No person shall have any rights of a shareholder by
virtue of a stock option except with respect to shares actually issued to him or
her, and issuance of shares shall confer no retroactive right to dividends.
13. Adjustment for Changes in Capitalization. Any increase in the number of
outstanding shares of common stock of the Company occurring through stock splits
or stock dividends after the adoption of the Plan shall be reflected
proportionately:

  (a)   in an increase in the aggregate number of shares then available for the
grant of options under the Plan, or becoming available through the termination
or forfeiture of options previously granted but unexercised;     (b)   in the
number subject to options then outstanding; and     (c)   in the quotas
remaining available for exercise under outstanding options,

and a proportionate reduction shall be made in the per-share option price as to
any outstanding options or portions thereof not yet exercised. After any
adjustment made pursuant to this Section, the number of shares subject to each
outstanding option may be rounded down to the nearest whole number of shares or
to the nearest fraction of a whole share specified by the Committee, all as the
Committee may determine from time to time. The Committee may approve different
rounding methods for different tranches of options or for options of different
sizes within any single tranche. If changes in capitalization other than those
considered above shall occur, the Board of Directors shall make such adjustments
in the number and class of shares for which options may thereafter be granted,
and in the number and class of shares remaining subject to options previously
granted and in the per-share option price as the Board in its discretion may
consider appropriate, and all such adjustments shall be conclusive; provided,
however, that the Board shall not make any adjustments with respect to the
number of shares subject to previously granted incentive stock options or
available for grant as options if such adjustment would constitute the adoption
of a new plan requiring shareholder approval before further incentive stock
options could be granted. Notwithstanding any other provision of this Section,
in the case of any stock dividend paid or payable at a rate of 10% or less:

  (i)   The Company may implement any required adjustment of an option by either
of the following alternative methods applicable to that option, in lieu of the
method provided above.

  (a)   The Company may defer making any formal adjustment to individual options
until such time as it is deemed administratively practicable and convenient. If
the Company expects a series of quarterly or other periodic stock dividends to
occur, the Company may make a single adjustment that would have the same
cumulative effect as having made adjustments for all such stock dividends,
except that the Company may make a single final rounding down adjustment for any
fractional shares rather than having to account for rounding at the time of each
such stock dividend.     (b)   Prior to making any such formal adjustment(s) to
such individual option or in lieu of making any such formal adjustment(s), the
Company may make one or more informal adjustments to such individual option at
the time that the holder exercises such option (in whole or in part) in
accordance with its original terms as if no adjustment had been made for any
such stock dividends. In that case, as soon as administratively practicable
thereafter, the Company shall issue to the option holder for no additional
consideration such whole number of additional shares to which the option holder
would have been entitled if formal adjustments to the holder’s option had been
made for each such stock dividend (except for a single final rounding down
adjustment for any fractional shares). In any case under this alternative:
(1) the Company may impose such limitations on the issuance of such additional
shares, including the forfeiture of such additional shares, if it is not
administratively practicable for the Company to issue such additional shares
after any exercise of a stock option within such period of time as may, in the
discretion of the Company, be appropriate to best preserve the status of such
options under Section 409A as Grandfathered Options or Excepted Options, as
hereinafter defined; and (2) if approved by the Committee, the Company may
withhold the issuance of additional shares in such amount as may be appropriate
to defray applicable withholding and other taxes with respect to the

7



--------------------------------------------------------------------------------



 



      additional shares or may make other arrangements to defray applicable
withholding and other taxes from other sources.

  (ii)   The Committee may delegate to the executive officer of the Company in
charge of human resources the task of establishing and implementing appropriate
policies, procedures, and methods to implement any such alternative adjustment
methods within parameters approved by the Committee.     (iii)   Regardless of
whether formal adjustments to individual options are deferred or whether only
informal adjustments are made to individual options, the number of shares
available for the issuance of options under the Plan shall be deemed to be
increased as if formal adjustments were made at the time of each such stock
dividend.     (iv)   Notwithstanding any provision herein to the contrary,
neither this section nor any policies or procedures adopted hereunder shall be
deemed to authorize any feature for the deferral of compensation other than the
deferral of recognition of income until the later of (a) the exercise or
disposition of the options under Treasury Regulation §1.83-7 or (b) the time any
shares acquired pursuant to the exercise of the options first become
substantially vested as defined in Treasury Regulation §1.83-3(b). In the event
of any partial exercise or disposition of an option or any partial vesting and
delivery of shares under an option, the foregoing provisions in this (iv) shall
be applied to the options in the same proportions.     (v)   For purposes of
this section, the term “Grandfathered Options” shall mean options that were both
issued and exercisable prior to January 1, 2005 and thus grandfathered from
being subject to Section 409A of the Internal Revenue Code, and the term
“Excepted Options” shall mean stock options with an exercise price which may
never be less than the fair market value of the stock on the date of grant and
thus qualify for the exception in Treas. Reg. §1.409A-1(b)(5)(i)(A). It is not
intended that any adjustment will constitute either a material modification of a
Grandfathered Option within the meaning of Treasury Regulation §1.409A-6(a)(4)
or a modification of an Excepted Option within the meaning of Treasury
Regulation §1.409A-1(b)(5)(v). This section shall be interpreted in accordance
with such intention, and all policies and procedures adopted hereunder shall be
in accordance with such intention.

14. Termination, Suspension, or Modification of Plan. The Board of Directors may
at any time terminate, suspend, or modify the Plan, except that the Board of
Directors shall not amend the Plan in violation of law. No termination,
suspension, or modification of the Plan shall adversely affect any right
acquired by any grantee, or by any successor of a grantee (as provided in
Section 10 hereof), under the terms of an option granted before the date of such
termination, suspension, or modification, unless such grantee or successor shall
consent, but it shall be conclusively presumed that any adjustment for changes
in capitalization as provided in Section 13 does not adversely affect any such
right.
15. Application of Proceeds. The proceeds received by the Company from the sale
of its shares under the Plan will be used for general corporate purposes.
16. No Right to Employment. Neither the adoption of the Plan nor the granting of
any stock option shall confer upon the grantee any right to continue in the
employ of the Company or any of its subsidiaries or interfere in any way with
the right of the Company or the subsidiary to terminate such employment at any
time.
17 Governing Law. The Plan and all determinations thereunder shall be governed
by and construed in accordance with the laws of the State of Tennessee.
18. Successors. This Plan shall bind any successor of the Company, its assets or
its businesses (whether direct or indirect, by purchase, merger, consolidation
or otherwise), in the same manner and to the same extent that the Company would
be obligated under this Plan if no succession had taken place. In the case of
any transaction in which a successor would not by the foregoing provision or by
operation of law be bound by this Plan, the Company shall require such successor
expressly and unconditionally to assume and agree to perform the Company’s
obligations under this Plan, in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place. The
term “Company,” as used in the Plan, shall mean the Company as hereinbefore
defined and any successor or assignee to the business or assets which by reason
hereof becomes bound by this Plan.

8